Citation Nr: 1143402	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability due to July 1996 left foot surgery at the Palo Alto VA Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to January 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  In June 2011, the Veteran withdrew his request for a video hearing before a Veterans' Law Judge.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO obtained a medical opinion in connection with this claim in September 2008.  In this regard, the VA examiner first opined that "I am not entirely clear whether patient's surgery . . . caused [his current] disability."  The VA examiner thereafter opined that the Veteran's current complaints of pain were less likely caused as not as a result of his July 1996 left foot surgery at the Palo Alto VA Medical Center.  However, the examiner did not provide any rationale as to why he changed his mind as to the cause of the Veteran's additional foot pain.  Therefore, the Board finds the September 2008 VA opinion too speculative to be competent and credible evidence.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

The Board also does not find the September 2008 VA opinion adequate to adjudicate the claim because the examiner did not provide an opinion as to whether the VA surgical treatment resulted in additional disability other than pain because pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted (see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)); did not provide an opinion as to whether the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment; and did not provide an opinion as to whether the additional disability was an event that was not reasonably foreseeable.  See 38 U.S.C.A. § 1151; Also see VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

Therefore, the Board finds that a remand is required to obtain a clarifying opinion as to whether any current additional disability was caused by the July 1996 left foot surgery at the Palo Alto VA Medical Center as well as to obtain these other missing opinions.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain an addendum to the September 2008 VA examination by the same examiner if available or another examiner if he is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide VA with answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's July 1996 left foot surgery at the Palo Alto VA Medical Center resulted in additional disability and, if so, what is the diagnosis of this additional disability?

b.  Is it at least as likely as not (50 percent probability or more) that the additional disability caused by the Veteran's July 1996 left foot surgery at the Palo Alto VA Medical Center was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment?

c.  Is it at least as likely as not (50 percent probability or more) that additional disability caused by the Veteran's July 1996 left foot surgery at the Palo Alto VA Medical Center was an event that was not reasonably foreseeable?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

2. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

